ON REHEARING.
MOORE, J.
Having granted a rehearing herein on the question of the quantum of damages only, we have again considered the evidence on this point and have reached the conclusion that our previous estimate of the quantum of damages sustained by plaintiff was erroneous and that the amount allowed was entirely inadequate.
As stated by us in our former opinion, “the injuries suffered by plaintiff are shown to have been severe bruises,” but we were in error in saying that from these “he quickly recovered.”
The evidence is that the plaintiff was under medical treatment for three weeks, during which time he suffered extrema pains from the injuries to his side and shoulder caused by the wagon passing over his body. His uncontradicted testimony is that up to the date of his testifying below he still suffered *88upon the change of weather, severe pains in the region of the chest and shoulders as the result of the accident complained of. The small charge made by the physician who' attended the plaintiff is shown, to have been based upon plaintiff’s impecunious circumstances and not at all on the character or extent of the injuries sustained.
Feb. 24, 1908.
Our esteemed brother of the lower court who had the advantage of seeing the plaintiff and hearing him testify concluded that the damages sustained by plaintiff amounted to $300.00.
We have repeatedly held and now repeat it that in the fixation of the quantum of damages in personal injury cases the judgment of the lower court in this regard is entitled to great weight and that the amount will neither be increased or reduced unless it appears that the amount allowed is manifestly inadequate or manifestly excessive. In the instant case it is neither. We will, therefore, not increase the amount as prayed for by the appellee nor reduce the amount allowed by the trial judge as urged by the appellant.
The amount allowed below being fully sustained by the record our former decree will be set aside and the judgment affirmed.
It is, therefore, ordered, adjudged and decreed that our former opinion and decree is hereby recalled, set aside arid amended and it is now ordered, adjudged and decreed that the judgment appealed from be and the same is hereby affirmed.
Estopinal, J., dissents.